DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (Temporal Data Models via Stochastic Processes) further in view of Szeto et al. (US 2018/0018590 A1), hereinafter Szeto.

Claims 1, 7, and 13: 
Meng discloses:
(claim 1) A computer-implemented method for electronic health record (EHR) data synthetization, comprising:
(claim 7) A computer program product for electronic health record (EHR) data synthetization, comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method comprising:
(claim 13) A computer system for electronic health record (EHR) data synthetization, comprising: P201909381US01Page 30 of 33one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least one of the processors to perform a method comprising:
capturing, by one or more processing units, an original EHR dataset;
Pages 1-2, Section 1.1 Motivations discloses electronic health records motivating the models of Chapters 2 and 3. As on Page 5, this EHR dataset is emergency department (ED) hospitalization episodes from Kaiser Permanente (KP).
generating, by one or more processing units, a latent space from the original EHR dataset, wherein dimensionality of the latent space is lower than that of the original EHR dataset;
Pages 105-106 disclose generation of a latent space with latent variables (such as those from the EHR), with Gaussian priors for the latent variables.
applying, by one or more processing units, a stochastic process prior to the latent space; and
See previous citation.
reconstructing, by one or more processing units, a synthetic EHR dataset from the latent space in response to being applied with the stochastic process prior.
Page 76 discloses reconstruction of the dataset, which includes EHR data as discussed above.

	While Meng discloses the above processes which are necessarily computer-implemented, Meng does not disclose the specific computer implementation required by claims 1, 7, and 13. However, Szeto does disclose these limitations, specifically:
(claim 1) A computer-implemented method for electronic health record (EHR) data synthetization, comprising:
[0018] discloses one or more processors configurable to execute software instructions stored in a non-transitory computer readable memory.
(claim 7) A computer program product for electronic health record (EHR) data synthetization, comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method comprising:
See previous citation.
(claim 13) A computer system for electronic health record (EHR) data synthetization, comprising: P201909381US01Page 30 of 33one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least one of the processors to perform a method comprising:
See previous citation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Meng with the above computer implementation as disclosed by Szeto.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Meng in order to “perform the disclosed steps or operations associated with implementations of computer-based algorithms, processes, methods, or other instructions” (Szeto: [0027]).

Claims 2, 8, and 14: Meng in view of Szeto discloses the method of claim 1, the computer program product of claim 7, and the system of claim 13, as discussed above.
Meng further discloses:
the latent space comprises discrete values, and the applying stochastic process prior further comprises:
Page 3, 1.1.2 Electronic Health Records provides examples of discrete EHR values.
receiving, by one or more processing units, a state space and a transition rate matrix; and 
Pages 15-23, 2.2 Markov Jump Processes Models discloses a state space (e.g., page 15) and transition rate matrix (e.g., pages 16, 18, 20, etc…)
applying, by one or more processing units, Markov process prior as the stochastic process prior to the latent space based on the state space and the transition rate matrix.
Page 38, 2.3.3 Hierarchical Model discloses applying the hidden Markov model (HMM) prior to the latent variables (also see Pages 51-53 and 58).

Claims 3, 9, and 15: Meng in view of Szeto discloses the method of claim 1, the computer program product of claim 7, and the system of claim 13, as discussed above.
Meng further discloses: 
the latent space comprises continuous values, and the applying stochastic process prior further comprises: 
Page 3, 1.1.2 Electronic Health Records provides examples of continuous EHR values.
receiving, by one or more processing units, a covariance and a mean; and 
Page 64, for example, discloses a mean and covariance matrix.
applying, by one or more processing units, a Gaussian process prior as the stochastic process prior to the latent space based on the covariance and the mean.
Pages 65, 67, 74, etc… disclose applying a Gaussian prior to the latent variables.

Claim 19: Meng in view of Szeto discloses the system of claim 13, as discussed above.
Meng further discloses:
relevant features of the original EHR dataset are stored in a compressed representation in the latent space.
Page 74, Dimensionality Reduction, for example, discloses storing data in a compressed representation in the latent space. Pages 1-2, Section 1.1 Motivations discloses electronic health records motivating the models of Chapters 2 and 3. As on Page 5, this EHR dataset is emergency department (ED) hospitalization episodes from Kaiser Permanente (KP).

Claim 20: Meng in view of Szeto discloses the system of claim 19, as discussed above.
Meng further discloses:
the synthetic EHR dataset is a decompressed representation of the compressed representation of the original EHR dataset stored in the latent space.
Page 76 discloses reconstruction of the dataset, which includes EHR data as discussed above. Page 74 discloses dimensionality reduction, so reconstruction would require increasing the dimensionality (i.e., decompressing). 

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (Temporal Data Models via Stochastic Processes), further in view of Szeto et al. (US 2018/0018590 A1), hereinafter Szeto, further in view of Zhang et al. (DEPTs: A Differentially Private ExtraTrees), hereinafter Zhang.

Claims 4, 10, and 16: Meng in view of Szeto discloses the method of claim 1, the computer program product of claim 7, and the system of claim 13, as discussed above.

While Meng does disclose the capturing, generating, and applying limitations of claim 1, as discussed above, Meng does not explicitly disclose “updating, by one or more processing units, the latent space with differential privacy noise.” However, Zhang does disclose this limitation, specifically:
updating, by one or more processing units, the latent space with differential privacy noise.
Page 303 discloses adding differential privacy noise using the Laplace mechanism and exponential mechanism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Meng with “updating, by one or more processing units, the latent space with differential privacy noise” as disclosed by Zhang.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Meng in order to “better allocate the privacy budget and improve the correctness” (Zhang: Page 302, Col. 2).

Claims 5, 11, and 17: Meng in view of Szeto further in view of Zhang discloses the method of claim 4, the computer program product of claim 10, and the system of claim 16, as discussed above.

While Meng discloses the method, computer program product, and system of claim 1, as discussed above, Meng does not disclose “updating latent space further comprises: receiving, by one or more processing units, a privacy budget; and updating, by one or more processing units, the latent space by an exponential mechanism based on the privacy budget.” However, Zhang does disclose these limitations, specifically:
the latent space comprises discrete values, and the updating latent space further comprises:
Page 303, Col. 2 discloses discrete attributes.
receiving, by one or more processing units, a privacy budget; and 
Page 302, Abstract and Col. 1 & 2 disclose a privacy budget.
updating, by one or more processing units, the latent space by an exponential mechanism based on the privacy budget.
Page 302, Col. 2 discloses using the exponential mechanism to better allocate the privacy budget for a high-dimensional dataset.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Meng with “updating latent space further comprises: receiving, by one or more processing units, a privacy budget; and updating, by one or more processing units, the latent space by an exponential mechanism based on the privacy budget” as disclosed by Zhang.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Meng in order to “better allocate the privacy budget and improve the correctness” (Zhang: Page 302, Col. 2).

Claims 6, 12, and 18: Meng in view of Szeto further in view of Zhang discloses the method of claim 4, the computer program product of claim 10, and the system of claim 16, as discussed above.

While Meng discloses the method, computer program product, and system of claim 1, as discussed above, Meng does not disclose “updating latent space further comprises: receiving, by one or more processing units, a privacy budget; and updating, by one or more processing units, the latent space by a Laplace mechanism based on the privacy budget.” However, Zhang does disclose these limitations, specifically:
the latent space comprises continuous values, and the updating latent space further comprises:
Page 303, Col. 2 discloses continuous attributes.
receiving, by one or more processing units, a privacy budget; and 
Page 302, Abstract and Col. 1 & 2 disclose a privacy budget.
updating, by one or more processing units, the latent space by a Laplace mechanism based on the privacy budget.
Page 305, Col. 1 discloses adding noise according to the privacy budget using a Laplace mechanism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Meng with “updating latent space further comprises: receiving, by one or more processing units, a privacy budget; and updating, by one or more processing units, the latent space by a Laplace mechanism based on the privacy budget” as disclosed by Zhang.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Meng in order to “better allocate the privacy budget and improve the correctness” (Zhang: Page 302, Col. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Antonatos et al. (US 2019/0087604 A1)
Discloses transforming a dataset into an anonymous dataset by applying a differential privacy operation and clustering operation to the dataset.
Goncalves et al. (Generation and evaluation of synthetic patient data)
Discloses three classes of synthetic data generation, including via probabilistic models.
Jordan et al. (PATE-GAN: Generating Synthetic Data with Differential Privacy Guarantees)
Discloses generating synthetic data on which algorithms can be trained and validated as well as tight differential privacy guarantees.
Lawrence (Gaussian Process Latent Variable Models for Visualisation of High Dimensional Data)
Discloses a probabilistic model as a particular Gaussian process prior on a mapping from a latent space to the observed data-space. 
Wang et al. (Latent Process Model for Manifold Learning)
Discloses a stochastic framework in which latent variables are introduced and characterized over a high and low dimensional space, with different priors, such as Gaussian, being examined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626